Citation Nr: 0632982	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Evaluation for post traumatic stress disorder (PTSD) 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from December 1968 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2003 and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas

An RO hearing was held in July 2005.  Transcripts of said 
hearing have been associated with the claims file.

In April 2005 and March 2006 the Board remanded the case for 
further evidentiary development.


FINDINGS OF FACT

1.  PTSD is manifested by no more than moderate occupational 
and social impairment with symptoms of disturbing dreams, 
sleep disturbance, feelings of detachment and feelings of 
foreshortened future.  

2.  Hypertension was aggravated by the veteran's service 
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Increase in disability due to hypertension is proximately 
due to PTSD.  38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board notes that with regards to the issue of service 
connection for hypertension, as the appellant's claim is 
being granted.  As such, any deficiencies, if any, with 
regards to the VCAA notice are non-prejudicial.  The VCAA 
analysis below is conducted with regards to the issue of an 
increased rating for PTSD.  
The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of an increased rating for PTSD.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letters of April 2006 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, the Board notes that the 
VCAA letter of April 2006  was issued as a result of the 
Board's remand of March 2006 which required the RO to issue a 
Statement of the Case (SOC) regarding the appellant's request 
for an increased evaluation for PTSD.  The appellant was 
provided with an opportunity to submit evidence on his behalf 
and an SOC was issued subsequently.  As the VCAA notice was 
issued following a Board's remand and the appellant was 
afforded an opportunity to submit evidence on his behalf, the 
Board finds that there is no prejudice to the appellant and 
thus no error with the timing of the notice.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in April 2006 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim the appellant was provided with proper 
Dingess/Hartman notice in the VCAA letter of April 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded several VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002). Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).

Recently, section 3.310 was amended.  However, that 
regulation is clearly restrictive and shall not be given 
retroactive effect.  At the time of the AOJ's last 
determination, the facts favored the claim, the regulation 
favored the claim and the decisions of the Court favored the 
claim.  Stated differently, there was not a basis to deny the 
claim when the April 2006 supplemental statement of the case 
was issued.  Application of the new 38 C.F.R. § 3.310 would 
deprive the appellant of a substantive right and would have 
impermissible retroactive effect.  Haas v. Nicholson, 20 Vet. 
App. 257 (2006).

Initially, the Board notes that at the July 2005 RO hearing 
the veteran alleged that his hypertension is related to his 
PTSD.  Except as provided in 38 C.F.R. § 3.300(c), disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310 (2006).  This includes an increase in 
disability.  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection for 
hypertension, the evidence must show that the veteran's 
service-connected diseases or injuries either caused or 
aggravated hypertension.

In this case, the veteran is service-connected for PTSD.  A 
diagnosis of and treatment for hypertension is shown in VA 
outpatient records.  Service connection for PTSD was granted 
by a rating decision of September 2005.  In an April 2006 VA 
medical opinion, the physician stated that: "[i]n my opinion 
it is as likely as not that PTSD aggravated [the veteran's] 
hypertension."  The VA examiner has stated that the 
veteran's hypertension is related to his service connected 
PTSD.  This opinion stands uncontradicted by any other 
medical opinion of record.  Therefore, the Board finds that 
the evidence is in the veteran's favor.

Accordingly, service connection for increase in severity of 
hypertension is granted.

Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the applicable rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) (2006), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
September 2005, the RO assigned a 30 percent evaluation 
effective July 28, 2005, the date of the claim.  Accordingly, 
the issue is whether a rating in excess of 30 percent for 
PTSD is warranted at any time during the appeal period.  We 
conclude that the disability has not significantly changed 
and that a uniform rating is warranted.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgement, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent for PTSD is 
not warranted.  The veteran was diagnosed with PTSD in April 
2004.  It was determined that the degree of impairment was 
mild to definite.  A PTSD evaluation was done in August 2005.  
The Board notes that the evidence does not show 
circumstantial, circumlocutory, or stereotyped speech.  In 
the August 2005 examination, the veteran talked spontaneously 
and was able to answer questions.  His answers were logical, 
coherent and relevant.  In addition, there is no evidence of 
panic attacks more than once a week.  The Board notes that 
while in April 2004 he reported some prior panic attacks, he 
did not report any in August 2005.  Furthermore, while the 
April 2004 examiner noted an inability to focus at times, the 
August 2005 examiner noted his thought process to be logical 
and coherent, with no loose thought of associations or 
tangentiality.  He was noted to be oriented to person, place, 
time and situation.  The Board notes that in the August 2005 
examination the veteran was found to be socially and 
occupationally impaired at the time with feelings of 
detachment.  He also reported sleep disturbances and low 
energy.  However, he denied any paranoid delusions, 
hallucinations, thoughts of homicide, or feelings that 
someone is out to get him.  He did report two or three past 
suicide gestures with overdosing and admitted to suicidal 
thoughts.  His memory was noted to be within normal range.  
He was diagnosed with major depressive disorder, cannabis 
abuse, and alcohol dependence currently in remission.  He 
reported nightmares.  His GAF score was noted as 55.  

While there is some evidence in support of a 50 percent 
evaluation, the veteran's overall disability picture is 
represented by a 30 percent evaluation.  The evidence does 
not show circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week; impaired 
judgment, difficulty with short- and long-term memory, or 
difficulty in establishing and maintaining effective work and 
social relationships due to PTSD.  

Rather, the competent evidence of record establishes that the 
veteran's thoughts are coherent and rational, his memory was 
within normal range, he was oriented to person, place, time 
and situation, and he had no hallucinations or paranoid 
delusions.  Additionally, there was no mention of panic 
attacks in the most recent examination.  

The Board notes that although at the August 2005 examination 
the veteran noted to be unemployed and having three failed 
marriages, neither was attributed to the PTSD symptoms.  In 
addition the veteran was assigned a GAF score of 55.  
Therefore, the Board finds that the competent evidence of 
record does not  establish that he has occupational and 
social impairment with the reduced reliability and 
productivity due to PTSD.  

The Board notes that the 30 percent evaluation contemplates 
sleep impairment and depressed mood.  While at the August 
2005 examination the veteran reported irritability and 
difficulty with concentration, said symptoms were not evident 
during the examination.  His psychomotor activity was noted 
to be normal, he was oriented to person, place, time and 
situation, his memory was within normal range.  Although 
occasional suicidal ideation was noted, the examiner 
specifically noted there was no loose thought of association 
or tangentiality, no paranoid delusions, no hallucinations 
and no thoughts about homicide.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.




ORDER

Service connection for hypertension is granted.

An evaluation in excess of 30 percent disabling for PTSD is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


